













 Exhibit 10.8

Confidential Treatment Requested:

Confidential portions of this document have been redacted and have been filed
separately with the Commission.

[ex108002.gif] [ex108002.gif]




Professional Services Agreement
(Time and Materials)
Contract No.  VIRNETX-05-001

This Agreement, effective August 12, 2005, is between VirnetX Inc. (“Customer”),
a Delaware: corporation, having an office at 157 Provincetown Ct., Aptos,
California 95003 and Science Applications International Corporation (“SAIC”), a
Delaware corporation, having an office at 10260 Campus Point Drive, San Diego,
California 92121.

I.

DESCRIPTION OF PROFESSIONAL SERVICES

SAIC shall provide to Customer the Professional Services (“Services”) described
in Exhibit A.  The Services shall be provided subject to the Terms and
Conditions, which follow.

II.

CUSTOMER AND SAIC ADMINISTRATIVE CONTACTS

Kendall Larsen

Sean M.  Goodwin

President

Contracts Manager

VirnetX Inc.

Science Applications International Corporation

157 Provincetown Ct.

1710 SAIC Drive

 

MS T1-11-3

Aptos, California 95003

McLean, VA 22102

Tel.  No.

831-685-0117

Tel.  No.

703-676-8015

Fax No.

831-685-0117

Fax No.

703-676-8320




In consideration of the mutual obligations assumed under this Agreement, SAIC
and Customer agree to the Terms and Conditions attached hereto and incorporated
by reference and represent that this Agreement is executed by duly authorized
representatives as of the dates below.

AGREED BY:

 

VirnetX Inc.

SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION

By:

/s/ Kendall S. Larsen

By:

/s/ Sean M. Goodwin

Name:

Kendall S. Larsen

Name:

Sean M. Goodwin

Title:

President

Title:

Contracts Manager

Date:

12 August 2005

Date:

12 August 2005









 










Rev.  2002-07-09









 
















TERMS AND CONDITIONS

1.

Services

SAIC will perform the services (“Services”) and deliver the deliverables
(“Deliverables”) described in the Statement of Work, set forth in Exhibit A.

2.

Place of Performance

Unless otherwise provided in this Agreement, SAIC may perform the Services in
whole or in part at SAIC’s place of business, Customer’s place of business,
and/or such other locations as SAIC may select.

3.

Effective Date; Term

This Agreement shall be effective as of the date first above written (the
“Effective Date”), and shall continue in full force and effect until the
Services have been completed, the Estimated Price (as defined in section 4) has
been reached, or the Agreement has been terminated in accordance with Section 9
hereof.

4.

Payment Terms

(a)

Customer will pay SAIC on a “time and materials” basis for labor expended and
costs and expenses incurred, as hereinafter described.  SAIC will use good faith
efforts to complete the Services and deliver the Deliverables within the
estimated price (“Estimated Price”) set forth in Exhibit B, but does not
guarantee that the Services can be completed or the Deliverables can be
delivered within the Estimated Price.

(b)

Customer shall pay to SAIC for labor expended in performing the Services an
amount computed by multiplying the applicable hourly billing rate set forth in
Exhibit B by the number of hours worked.  Fractional parts of an hour shall be
payable on a prorated basis.

(c)

In addition to paying for labor expended, Customer shall reimburse SAIC for the
cost of all goods and materials purchased exclusively for use in performing the
Services or which are incorporated into any Deliverable, as well as for all
reasonable travel expenses and miscellaneous out-of-pocket expenses incurred in
performing the Services.  Such costs and expenses shall be subject to the
administrative and overhead charge provided in Exhibit B.

(d)

Customer shall have no obligation to pay SAIC more than the Estimated Price.
 SAIC shall have no obligation to provide labor or incur costs or expenses
having a combined value more than the Estimated Price, even if the Services have
not been completed or the Deliverables delivered, or the results desired by
Customer have not been achieved.  The parties may, by mutual written agreement,
increase the Estimated Price.





1

















(e)

Customer shall make payment to SAIC according to the schedule and provisions of
Exhibit B.  SAIC shall have a lien upon and may retain or repossess any and all
Deliverables if Customer does not make payment in full to SAIC.

(f)

Invoiced amounts are immediately due and payable by either electronic funds
transfer (EFT) or by mail to the following location(s):

Electronic Funds Transfer

By Check

Science Applications International Corporation

Citibank, N.A.
399 Park Avenue
New York, New York 10043
Account No. 30547584
ABA No. 021000089
Reference: VIRNETX-05-001

Science Applications International Corporation
P.O. Box 223058
Pittsburgh, PA 15251-2058

Reference: VIRNETX-05-001




(g)

If Customer’ s action or inaction results in non-receipt of payment by SAIC for
the total amount of an invoice within thirty (30) days of such invoice, interest
compounded at the rate of one percent (1%) per month shall be charged on all
amounts unpaid and outstanding.  If Customer’s action or inaction results in
non-receipt of payment by SAIC, SAIC shall have the right, exercisable in SAIC’s
sole discretion, in addition to its other rights and remedies, to cease further
performance of the Services hereunder.

(h)

Bill To Address.  The invoice will be mailed to:

Address

 

157 Provincetown Ct.
Aptos, CA 95003

Attn:

 

Kendall Larsen

Phone:

 

831-685-0117

Fax:

 

831-685-0117




5.

Resources to be Provided by Customer

(a)

Customer shall provide, maintain and make available to SAIC, at Customer’s
expense and in a timely manner, the resources described in this Section 5 and
such other additional resources, as SAIC may from time to time reasonably
request in connection with SAIC’s performance of the Services.  Delays in the
provision of these resources may result in delays and/or additional cost in
performing the Services or Delivering the Deliverables.

(b)

Customer will designate and make available to SAIC qualified Customer personnel
or representatives who will consult with SAIC on a regular basis in connection





2

















with the Services.  Customer will furnish such documentation or other
information as is reasonably necessary to perform the Services.

(c)

Customer shall furnish access to Customer’s premises, and appropriate workspace
for any SAIC personnel working at Customer’s premises, as necessary for
performance of those portions of the Services to be performed at Customer’s
premises.

(d)

Customer shall provide SAIC with two (2) Software Development Kits (SDKs) for
Unified Communication.  Unified Communication consists of instant messaging
(IM), voice over internet protocol (VoIP), and streaming realtime video (SRV).
 The SDKs may be in the form of source code or object code and will have modules
which are instrumental in initiating connections.  The Customer shall also
provide Application Programming Interface (API) definitions and documentation
that will allow integration of Session Initiation Protocol (SIP).  Customer will
provide an SDK for the proxy server which will define the initiation of the
connection sessions over the Internet by Session Initiation Protocol (SIP).
 These packages must be received by SAIC prior to SAIC performing under this
Agreement.

6.

Confidentiality

The Parties have executed a Non-Disclosure Agreement, in form and content of
Exhibit C attached hereto.  The Non-Disclosure Agreement is independent of this
Agreement, and shall survive termination of this Agreement.  Nothing in this
Agreement or in the Non-Disclosure Agreement referred to in this section shall
be deemed to restrict or prohibit SAIC from providing to others services and
deliverables the same as or similar to the Services and Deliverables.  In
providing any such similar services or deliverables to any third party, SAIC
shall keep confidential any Customer confidential, proprietary or trade secret
information which is subject to the Non-Disclosure Agreement executed pursuant
to this section, in accordance with the requirements of such agreement.

7.

Intellectual Property

(a)

Customer and SAIC shall each retain ownership of, and all right, title and
interest in and to, their respective, pre-existing Intellectual Property, and no
license therein, whether express or implied, is granted by this Agreement or as
a result of the Services performed hereunder.  To the extent the parties wish to
grant to the other rights or interests in pre-existing Intellectual Property,
separate license agreements on mutually acceptable terms will be executed.  Each
party grants to the other a royalty-free, paid-up, worldwide, perpetual,
nonexclusive license to use, copy, modify, improve, make, have made, make
derivative works, and sublicense any preexisting copyrights and trade secrets
incorporated into the Ordered IP.

(b)

All Intellectual Property developed by SAIC pursuant to this Agreement (“Ordered
IP’) shall be jointly owned by Customer and SAIC.  Each party agrees to assign,
and hereby does assign, to the other an undivided, one-half ownership interest
in and to such Ordered IP.  Except as set out in this Agreement or a separate
written agreement between the parties, neither party shall be obligated to pay
the other any





3

















royalties or other consideration, nor account to the other for any royalties or
other consideration it may receive, for any licenses, assignment, sale, lease,
or other distribution of the Ordered IP or any derivatives or improvements to
such Ordered IP.  To enable the other to have such joint ownership rights, each
party agrees that it shall execute and deliver such instruments and take such
action as may be reasonably requested by the other to perfect or protect the
other’s right in Ordered IP and to carry out the assignments contemplated in
this Section, and shall assist the other and its nominees to secure, maintain,
protect and defend for the other’s benefit all such rights in the Ordered W in
any and all countries.

(c)

With respect to Ordered IP for which a patent application is filed or a patent
is issued which comes within the scope of the SAIC Patent Rights claims licensed
or assigned as set out in the Patent License and Assignment Agreement entered
into by the parties and dated 12 August 2005 (the “Patent Agreement”), SAIC
hereby grants and agrees to grant to Customer, only under the claims in such new
patent applications or patents which fall within the scope of the SAIC Patent
Rights claims, the sole and exclusive, worldwide right and license solely in the
Field of Use to make, have made, import, use, offer for sale and sell products
and services under such claims and make improvements under such claims and to
sublicense subject to the limitations set out in Section 12.2 of the Patent
Agreement.  The license grant set out in this Section 7(c) shall automatically
become non-exclusive if Customer has not paid SAIC, within thirty six (36)
months of Project Completion, a cumulative amount under the Patent Agreement
equal to at least two million dollars ($2,000,000).  This license grant is
subject to the terms and conditions of both this Agreement and the Patent
Agreement, including without limitation Customer’s obligations to pay the
amounts set out in Section 7 of the Patent Agreement and SAIC’s ability to
terminate the license set out in Section 10 of the Patent Agreement.  For
purposes of this Section (c): (i) “SAIC Patent Rights” shall have the meaning
set out in Section 1.29 of the Patent Agreement; (ii) “Field of Use” shall have
the meaning set out in Section 1.8 of the Patent Agreement; and (iii) “Project
Completion” shall have the meaning set out in Section 1.21 of the Agreement.

(d)

Each party shall promptly notify the other if it becomes aware of any
infringement or misappropriation by any party of any Ordered IP.

(e)

Customer shall have the first right, but not the obligation, to prepare, file
and prosecute, at its expense, patent, copyright and trademark applications, and
all other applications for foreign letters patent for all intellectual property
included in the Ordered IP.  If Customer elects (either on its own initiative or
thirty (30) days after SAIC’s request) not to prosecute any such applications,
then Customer shall provide SAIC timely notice of Customer’s election, and after
thirty (30) days receipt by Customer of a notice from SAIC indicating that SAIC
wishes to prosecute such application(s), then SAIC shall have the right to file
and prosecute such application(s) at its own expense.  In connection with any
such applications, each party shall, at no expense to the other, upon the
request of the party prosecuting the same, execute and deliver to the other
party such documents and provide such other reasonable assistance as the party
prosecuting the





4

















same deems necessary or advisable in order to cause said patents to be issued.
 All such applications shall be in the name of both Customer and SAIC.

(f)

Customer shall have the first right, but not the obligation, to bring, prosecute
and settle infringement claims with respect to the Ordered IP.  If Customer
elects not to bring or prosecute such claims, the Customer shall provide SAIC
timely notice of Customer’s election and, after thirty (30) days after receipt
by Customer of a notice from SAIC indicating that SAIC wishes to bring or
prosecute such claims, the Customer shall provide SAIC timely notice of
Customer’s election, and then SAIC shall have the right to bring, prosecute and
settle such claims, at its own expense.  Any party that exercises this right
will keep the other reasonably and promptly informed concerning the material
developments regarding such action and, to the extent practical or necessary,
shall request the cooperation or participation of the other in such action.
 Each party shall reasonably and promptly cooperate with any such request.  Each
party shall take all steps necessary and appropriate to maintain
attorney-Customer and work-product privileges regarding any information relating
to such action, and to maintain the confidentiality of any trade secrets or
confidential information owned or identified by either party that may be subject
to discovery or disclosure in such action, including but not limited to
obtaining and observing an appropriate protective order.

(g)

Customer shall have the first right to defend infringement claims arising out of
or related to the Ordered IP.  In the event that Customer elects not to defend
such claim (either on its own initiative or thirty (30) days after SAIC’s
request), SAIC will have the right to defend such claim.  Neither party shall
settle or otherwise resolve or dispose of such action or proceeding in any
manner that affects the validity, enforceability or operativeness of any patents
for the Ordered IP, or imposes any obligation on the other, without the express
consent of the other.  Each party will keep the other reasonably and promptly
informed concerning the material developments regarding such action and, to the
extent practical or necessary, shall request the cooperation or participation of
the other in such action.

(h)

For sake of clarity and not by way of limitation, SAIC shall retain an
unrestricted right to use any Intellectual Property acquired, created or
developed during the performance of this Agreement, on behalf of itself and its
future Customers.  SAIC may perform the same or similar services for others,
provided that any Customer confidential, proprietary or trade secret information
is treated in accordance with any Non-Disclosure Agreement executed pursuant to
Section 6 of this Agreement.

(i)

As used herein, “Intellectual Property” shall mean inventions (whether or not
patentable), works of authorship, trade secrets, techniques, know-how, ideas,
concepts, algorithms, and other intellectual property.

8.

Taxes

(a)

Customer shall pay any and all sales, use, value added, excise, import,
privilege, or similar taxes, levies or payments in lieu thereof, including
interest and penalties thereon, arising out of or in connection with the
performance of this Agreement (other





5

















than those levied on SAIC’s income), imposed by any authority, government or
governmental agency, and shall comply with all applicable treaties, laws, rules
or regulations relating thereto.

(b)

In the event a taxing authority conducts an audit of this Agreement and
determines that an additional tax should have been imposed on the Services or
Deliverables provided by SAIC to Customer (other than those taxes levied on
SAIC’s income), Customer shall reimburse SAIC for any such additional tax,
including interest and penalties thereon.  Similarly, if a taxing authority
determines that a refund of tax is due as it relates to the Services or
Deliverables provided by SAIC to Customer (except those taxes relating to SAIC’s
income), SAIC shall reimburse Customer such refund, including any interest paid
thereon by the taxing authority.

9.

Termination

Either party may terminate this Agreement for any reason upon 30 days written
notice to the other party.  Termination will not affect payment obligations
incurred under this Agreement for Services performed and reimbursable costs and
expenses incurred prior to the effective date of termination, including without
limitation commitments to purchase products or services from third parties,
which were entered into by SAIC in the course of performance hereunder prior to
the effective date of termination.  Such reimbursable costs may include, but are
not limited to, cancellation fees, minimum consulting or material fees, and
non-refundable charges or fees for third party products or services.

10.

Limited Warranty

(a)

SAIC warrants that the Services provided under this Agreement shall be performed
with that degree of skill and judgment normally exercised by recognized
professional firms performing services of the same or substantially similar
nature.  In the event of any breach of the foregoing warranty, provided Customer
has delivered to SAIC timely notice of such breach as hereinafter required, SAIC
shall, at its own expense, in its discretion either: (1) re-perform the
non-conforming Services and correct the non-conforming Deliverables to conform
to this standard; or (2) refund to Customer that portion of the amounts received
by SAIC attributable to the non-conforming Services and/or Deliverables.  No
warranty claim shall be effective unless Customer has delivered to SAIC written
notice specifying in detail the non-conformities within 90 days after
performance of the non-conforming Services or tender of the non-conforming
Deliverables.  The remedy set forth in this Section 10(a) is the sole and
exclusive remedy for breach of the foregoing warranty.

(b)

SAIC SPECIFICALLY DISCLAIMS ANY OTHER EXPRESS OR IMPLIED STANDARDS, GUARANTEES,
OR WARRANTlES, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT, AND ANY WARRANTIES THAT
MAY BE ALLEGED TO ARISE AS A RESULT OF CUSTOM OR USAGE, ANY WARRANTY OF
ERROR-FREE PERFORMANCE, OR ANY WARRANTY OF THIRD PARTY PRODUCTS, OR
FUNCTIONALITY





6

















OF THE CUSTOMER’S HARDWARE, SOFTWARE, FIRMWARE, OR COMPUTER SYSTEMS.

(c)

Customer represents and warrants to SAIC that Customer has the right to use and
furnish to SAIC for SAIC’s use in connection with this Agreement, any
information, specifications, data or Intellectual Property that Customer has
provided or will provide to SAIC in order for SAIC to perform the Services and
to create the Deliverables identified in Exhibit A.

11.

Limitation of Liability

(a)

SAIC’s total liability to Customer for any and all liabilities, claims or
damages arising out of or relating to this Agreement, howsoever caused and
regardless of the legal theory asserted, including breach of contract or
warranty, tort, strict liability, statutory liability or otherwise, shall not,
in the aggregate, exceed the amount actually paid to SAIC under this Agreement,
or under the specific task order at issue, whichever is less.

(b)

In no event shall either SAIC or Customer be liable to the other for any
punitive, exemplary, special, indirect, incidental or consequential damages
(including, but not limited to, lost profits, lost business opportunities, loss
of use or equipment down time, and loss of or corruption to data) arising out of
or relating to this Agreement, regardless of the legal theory under which such
damages are sought, and even if the parties have been advised of the possibility
of such damages or loss.

12.

Non-Waiver of Rights

The failure of either party to insist upon performance of any provision of this
Agreement, or to exercise any right, remedy or option provided herein, shall not
be construed as a waiver of the right to assert any of the same at any time
thereafter.

13.

Rights and Remedies Not Exclusive

Unless otherwise expressly provided herein, no right or remedy of a party
expressed herein shall be deemed exclusive, but shall be cumulative with, and
not in substitution for, any other right or remedy of that party.

14.

Severability

If any covenant, condition, term, or provision contained in this Agreement is
held or finally determined to be invalid, illegal, or unenforceable in any
respect, in whole or in part, such covenant, condition, term, or provision shall
be severed from this Agreement, and the remaining covenants, conditions, terms
and provisions contained herein shall continue in force and effect, and shall in
no way be affected, prejudiced or disturbed thereby.





7

















15.

Conflicting Provisions

This Agreement and all of the exhibits, schedules, and documents attached hereto
are intended to be read and construed in harmony with each other, but in the
event any provision in any attachment conflicts with any provision of this
Agreement, then this Agreement shall be deemed to control, and such conflicting
provision to the extent it conflicts shall be deemed removed and replaced with
the governing provision herein.

16.

Assignment

Neither party may sell, assign, transfer, or otherwise convey any of its rights
or delegate any of its duties under this Agreement without the prior written
consent of the other party, which shall not be unreasonably withheld or delayed,
which consent shall be contingent upon the party and the potential assignee
providing the other party with all commercially reasonable information necessary
for such party to make a fully informed consent.  Any such assignment or
transfer without the other party’s prior written consent shall be null and void.
 Notwithstanding the foregoing, (i) SAIC may without violation of this paragraph
engage the services of independent contractors to assist in the performance of
its duties hereunder; and (ii) Customer shall have the right to assign or
otherwise transfer or convey any of its rights or delegate any of its duties
under this Agreement in whole or in party to any Subsidiary, without the written
consent of SAIC; however, in this event, Customer shall remain subject to the
obligations and other terms and conditions of this Agreement and guarantee the
obligations of the Subsidiary under this Agreement (including without
limitation, Customer shall remain subject to all audit and payment obligations
under this Agreement).  “Subsidiary” means a majority owned subsidiary of
VirnetX whose financial statements are consolidated into VirnetX’s financial
statements.

17.

Applicable Law

This Agreement shall be governed by and construed under the laws of the State of
California, without regard to its laws relating to conflict or choice of laws.

18.

Interpretation

The captions and headings used in this Agreement are solely for the convenience
of the parties, and shall not be used in the interpretation of the text of this
Agreement.  Each party has read and agreed to the specific language of this
Agreement; therefore no conflict, ambiguity, or doubtful interpretation shall be
construed against the drafter.

19.

Disputes

Any controversy, claim or dispute (“Dispute”) arising out of or relating to this
Agreement shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect.  Before commencing any such arbitration, the parties agree to enter into
negotiations to resolve the Dispute.  If the parties are unable to resolve the
Dispute by good faith negotiation, either party may refer





8

















the matter to arbitration.  The arbitration shall take place in the County of
San Diego, State of California if initiated by Customer and in the City of San
Francisco, State of California if initiated by SAIC.  The arbitrator(s) shall be
bound to follow the provisions of this Agreement in resolving the dispute, and
may not award any damages, which are excluded by this Agreement.  The decision
of the arbitrator(s) shall be final and binding on the parties, and any award of
the arbitrator(s) may be entered or enforced in any court of competent
jurisdiction.  Any request for arbitration of a claim by either party against
the other relating to this Agreement must be filed no later than one year after
the date on which SAIC concludes performance under this Agreement.

20.

Force Majeure

Neither party shall be liable for any failure of or delay in performance of its
obligations (except for payment obligations) under this Agreement to the extent
such failure or delay is due to acts of God, acts of a public enemy, fires,
floods, power outages, wars, civil disturbances, sabotage, terrorism, accidents,
insurrections, blockades, embargoes, storms, explosions, labor disputes (whether
or not the employees’ demands are reasonable and/or within the party’s power to
satisfy), failure of common carriers, Internet Service Provides, or other
communication devices, acts of cyber criminals, terrorists or other criminals,
acts of any governmental body (whether civil or military, foreign or domestic),
failure or delay of third parties or governmental bodies from whom a party is
obtaining or must obtain approvals, authorizations, licenses, franchises or
permits, inability to obtain labor, materials, power, equipment, or
transportation, or other circumstances beyond its reasonable control
(collectively referred to herein as “Force Majeure Occurrences”).  Any such
delays shall not be a breach of or failure to perform this Agreement or any part
thereof and the date on which the obligations hereunder are due to be fulfilled
shall be extended for a period equal to the time lost as a result of such
delays.  Neither party shall be liable to the other for any liability claims,
damages or other loss caused by or resulting from a Force Majeure Occurrence.

21.

Multiple Copies or Counterparts of Agreement

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  This Agreement shall not be effective until the execution and
delivery between each of the parties of at least one set of the counterparts.

22.

Notices

All notices or other written communication required or permitted to be given
under any provision of this Agreement shall be deemed to have been given by the
notifying party if mailed by certified mail, return receipt requested, to the
receiving party addressed to the mailing address set forth in the first
paragraph of this Agreement, or such other address as the parties may designate
in writing to the other parties.  Additionally, notices sent by any other means
(i.e., facsimile, overnight delivery, courier, etc.) may be acceptable subject
to written confirmation of both the transmission and receipt of the notice.





9

















23.

Relationship of Parties

SAIC is an independent contractor in all respects with regard to this Agreement.
 Nothing contained in this Agreement shall be deemed or construed to create a
partnership, joint venture, agency, or other relationship other than that of
contractor and customer.

24.

Third Party Beneficiaries

This Agreement does not create, and shall not be construed as creating, any
rights or interests enforceable by any person not a party to this Agreement.

25.

Waiver or Modification

This Agreement may be modified, or part or parts hereof waived, only by an
instrument in writing specifically referencing this Agreement and signed by an
authorized representative of the party against whom enforcement of the purported
modification or waiver is sought.

26.

Non-solicitation Provision

Each Party agrees that it will not solicit for employment, directly or
indirectly, the personnel of the other Party assigned to carry out such Party’s
obligations under this Agreement, at any time during the Term of the Agreement
and for one (1) year thereafter.  This provision shall not, however, preclude
either Party from discussing employment with or offering employment to an
employee of the other Party when discussions or negotiations leading to such an
offer have been initiated by advertising in publications of general circulation,
posting vacancy announcements, or conducting job fairs which may lead to
contacts or employment between that Party and employees of the other Party.

27.

Entire Agreement

This Agreement, including any and all Exhibits attached hereto, which are hereby
incorporated by reference, constitutes the entire agreement and understanding
between the parties and supersedes and replaces any and all prior or
contemporaneous proposals, agreements, understandings, commitments or
representations of any kind, whether written or oral, relating to the subject
matter hereof or the Services or Deliverables to be provided hereunder.

28.

Survival

The provisions of sections 4, 6, 7, 9, 10 and 11 through 28 shall survive the
termination or expiration of this Agreement.








10

















Exhibit A

Statement of Work
Phase I

Description of Services:

SAIC will perform the following tasks:

1.

Collaborate with the Customer staff to develop functional design requirements
for beta software that provides encrypted connections between two Unified
Communication Clients packages with instant message client software, voice over
internet protocol, and real time streaming video packages provided by the
Customer at the start of the task utilizing the Session Initiation Protocol
(SIP) extended by .scom technology.  The customer will provide proxy server
source code or object code to SAIC for development prior to the start of design
by SAIC.  It is anticipated that SAIC will provide the instant secure connect
controllers, name server, and certificate authority server design for the
Customer’s development of the mutually agreed functional system as described in
the Statement of Work.

2.

Conduct a feasibility design for the beta software.

3.

Provide a recommended software development plan report for the Customer’s
development of the beta software.

4.

Provide a statement of work for SAIC consulting support to the Customer’s
development of the beta software.

Anticipated Period of Performance: Fifty Six (56) days after Customer provides
SAIC with two (2) instant message client software packages.

Deliverable Items:

Task No.

Deliverable

1

Beta Requirements Report

2

Feasibility Design Report

3

Recommended Software Development Plan Report

4

Statement of Work




Each deliverable shall be in SAIC format.

Acceptance Criteria:

Submission of the reports by SAIC to Customer constitutes conclusive acceptance,
and SAIC shall be entitled to payment in accordance with the payment schedule
(Exhibit B).





 
















Exhibit B

Hourly Rates (by labor category):

LABOR CATEGORY

 RATE

Program Manager

 [***]

Sr.  System Architect

 [***]

Sr.  Software Engineer

 [***]

Software Engineer

 [***]

Project Control

 [***]




These rates are valid through 1 March 2006 and are subject to negotiation after
this date.

Estimated Number of Hours (by labor category):

LABOR CATEGORY

HOURS

Program Manager

 116

Sr.  System Architect

 45

Sr.  Software Engineer

 202

Software Engineer

 86

Project Control

 8

 

 457




Estimated Material, Travel and Other Costs and Expenses:

SAIC anticipates $8 in FedEx/Reproduction charges.  No Material or Travel
expenses are anticipated at this time.  However, should it be necessary for SAIC
to incur these costs, or additional FedEx/Reproduction charges, they will be
invoiced at actual cost plus the Administrative Charge.

Administrative Charges to be applied to Material, Travel and Other Expenses:

An Administrative Charge of twelve (12%) percent will be applied to the actual
cost for Material, Travel and Other Costs and Expenses.

Estimated Price: One Hundred Thousand Dollars ($100,000) US.

Customer shall deposit the sum of $100,000.00 with SAIC prior to SAIC providing
services under this Agreement to secure payment for Services rendered.  The
deposit will be credited against fees earned, costs and expenses incurred and
administrative charges all as provided for under this Agreement.  In the event
that upon completion of the Services or earlier termination of this Agreement
any amount of the deposit remains unused, SAIC shall promptly refund to Customer
any such amount.  The estimated number of hours by labor category, estimated
costs and expenses, and the Estimated Price are estimates only and may vary.
 SAIC, in its discretion, may use a greater or lesser number of hours in any
labor category, and may incur a greater or lesser amount of costs and expenses,
but may not charge more than the total Estimated Price for all labor unless
Customer agrees in writing.





 
















Exhibit C

NON DISCLOSURE AGREEMENT





 
















NON-DISCLOSURE AGREEMENT

This is an Agreement, effective August 10, 2005, between Science Applications
International Corporation (hereinafter referred to as “SAIC”) and VirnetX Inc.
(hereinafter referred to as “Customer”).  It is recognized that it may be
necessary or desirable to exchange information between SAIC and Customer in
regards to developing functional design requirements for beta software that
provides encrypted connections between two unified communication client software
packages and one proxy server package.  In addition, the Parties anticipate
sharing proprietary information as necessary to perform under the Patent License
and Assignment Agreement (the “Programs”).

It may be necessary for either Party to provide proprietary information to the
other.  With respect to such information, the Parties agree as follows:

(1)

“Proprietary Information” shall include, but not be limited to, performance,
sales, financial, contractual and special marketing information, ideas,
technical data and concepts originated by the disclosing Party, not previously
published or otherwise disclosed to the general public, not previously available
without restriction to the receiving Party or others, nor normally furnished to
others without compensation, and which the disclosing Party desires to protect
against unrestricted disclosure or competitive use, and which is furnished
pursuant to this Non-Disclosure Agreement and appropriately identified as being
proprietary when furnished.

(2)

In order for proprietary information disclosed by one Party to the other to be
protected in accordance with this Non-Disclosure Agreement, it must be: (a) in
writing; (b) clearly identified as proprietary information at the time of its
disclosure by each page thereof being marked with an appropriate legend
indicating that the information is deemed proprietary by the disclosing Party;
and (c) delivered by letter of transmittal to the individual designated in
Paragraph 3 below, or his designee.  Where the proprietary information has not
been or cannot be reduced to written form at the time of disclosure and such
disclosure is made orally and with prior assertion of proprietary rights
therein, such orally disclosed proprietary information shall only be protected
in accordance with this Non-Disclosure Agreement provided that complete written
summaries of all proprietary aspects of any such oral disclosures shall have
been delivered to the individual identified in Paragraph 3 below, within 20
calendar days of said oral disclosures.  Neither Party shall identify
information as proprietary which is not in good faith believed to be
confidential, privileged, a trade secret, or otherwise entitled to such markings
or proprietary claims.

(3)

In order for either Party’s proprietary information to be protected as described
herein, it must be submitted in written form as set forth in Paragraph (2) above
to the individuals identified below:





 




















Science Applications International Corporation

VirnetX Inc.

  

Name:

Gary Bowen

Name:

Kendall Larsen

Title:

Program Manager

Title:

President

    

Address:

4001 N.  Fairfax Dr.  Suite 850 Arlington, VA 22203

Address:

157 Provincetown Ct.  Aptos, CA 95003

    

Telephone:

703-816-4878

Telephone:

831-685-0117

FAX No:

703-816-5958

FAX No:

831-685-0117




(4)

Each Party covenants and agrees that it will, notwithstanding that this
Non-Disclosure Agreement may have terminated or expired, keep in confidence, and
prevent the disclosure to any person or persons outside its organization or to
any unauthorized person or persons, any and all information which is received
from the other under this Non-Disclosure Agreement and has been protected in
accordance with paragraphs 2 and 3 hereof; provided however, that a receiving
Party shall not be liable for disclosure of any such information if the same:

A.

Was in the public domain at the time it was disclosed, or

B.

Becomes part of the public domain without breach of this Agreement, or

C.

Is disclosed with the written approval of the other Party, or

D.

Is disclosed after 3 years from receipt of the information, or

E.

Was independently developed by the receiving Party, or

F.

Is or was disclosed by the disclosing Party to a third Party without
restriction, or

G.

Is disclosed pursuant to the provisions of a court order.

As between the Parties hereto, the provisions of this Paragraph 4 shall
supersede the provisions of any inconsistent legend that may be affixed to said
data by the disclosing Party, and the inconsistent provisions of any such legend
shall be without any force or effect.

Any protected information provided by one Party to the other shall be used only
in furtherance of the purposes described in this Agreement, and shall be, upon
request at any time, returned to the disclosing Party.  If either Party loses or
makes unauthorized disclosure of the other Party’s protected information, it
shall notify such other Party immediately and take all steps reasonable and
necessary to retrieve the lost or improperly disclosed information.





 
















(5)

The standard of care for protecting Proprietary Information imposed on the Party
receiving such information, will be that degree of care the receiving Party uses
to prevent disclosure, publication or dissemination of its own proprietary
information.

(6)

Neither Party shall be liable for the inadvertent or accidental disclosure of
Proprietary Information if such disclosure occurs despite the exercise of the
same degree of care as such Party normally takes to preserve its own such data
or information.

(7)

In providing any information hereunder, each disclosing Party makes no
representations, either express or implied, as to the information’s adequacy,
sufficiency, or freedom from defect of any kind, including freedom from any
patent infringement that may result from the use of such information, nor shall
either Party incur any liability or obligation whatsoever by reason of such
information, except as provided under Paragraph 4, hereof.

(8)

Notwithstanding the termination or expiration of any Professional Services
Agreement executed in conjunction with this Agreement, the obligations of the
Parties with respect to proprietary information shall continue to be governed by
this Non-Disclosure Agreement.

(9)

This Non-Disclosure Agreement contains the entire agreement relative to the
protection of information to be exchanged hereunder, and supersedes all prior or
contemporaneous oral or written understandings and agreements regarding this
issue.  This Non-Disclosure Agreement shall not be modified or amended, except
in a written instrument executed by the Parties.

(10)

Nothing contained in this Non-Disclosure Agreement shall, by express grant,
implication, estoppel or otherwise, create in either Party any right, title,
interest, or license in or to the inventions, patents, technical data, computer
software, or software documentation of the other Party.

(11)

Nothing contained in this Non-Disclosure Agreement shall grant to either Party
the right to make commitments of any kind for or on behalf of any other Party
without the prior written consent of that other Party.

(12)

The effective date of this Non-Disclosure Agreement shall be the date stipulated
at the beginning of this Agreement.  This Agreement shall expire three (3) years
from the effective date unless extended in writing by both parties or terminated
sooner by a Party giving thirty (30) days written notice to the other party.

(13)

This Non-Disclosure Agreement shall be governed and construed in accordance with
the laws of the State of California.





 
















IN WITNESS WHEREOF, the Parties represent and warrant that this Agreement is
executed by duly authorized representatives of each Party as set forth below on
the date first stated above.




Science Applications International Corporation

VirnetX Inc.

  

Signature:

/s/ Sean M. Goodwin

Signature:

/s/ Kendall Larsen

Name:

Sean M. Goodwin

Name:

Kendall Larsen

Title:

Contracts Manager

Title:

President

 

Address:

1710 SAIC Drive
MS T1-11-3
McLean, VA 22102

Address:

157 Provincetown Ct.  
Aptos, CA, 95003

 

Telephone:

(703) 676-8015

Telephone:

831-685-0117

    

FAX No.:  

(703) 676-8320

FAX No.:

831-685-0117








 


